DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/22/2020.
B.	Claims 1-20 remains pending.
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 5-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, Michael H. et al. (US Pub. 20160175633 A1), herein referred to as “Smith”.


As for claims 1, 10 and 16, Smith teaches. An emergency incident system and corresponding method of claim 10 and another system of claim 16, comprising: an emergency incident module, comprising computer-executable code stored in non- volatile memory (par. 225 memory modules); a computing device (par. 11 computing devices that can access and control fire mitigation system); a sensor assembly (par. 14 sensor assemblies); and one or more user devices (par. 11 user device); wherein the emergency incident module, the computing device, the sensor assembly, and the one or more user devices are configured to: sense data of environmental conditions (par. 17 sensor for sensing incidents); receive input of a first parameter data from one or more users (par. 11 user sets parameters); determine at least one fluid throw based on the sensed data and the first parameter data (par. 17 detections of incident); display the at least one fluid throw to the one or more users; receive input of a second parameter data from the one or more users (par. 14 controller is connected with user interface to output sensor information, fire incident and other reportable data useful for the user in mitigation of the fire event) ; and update the at least one fluid throw based on the sensed data and the second parameter data (par. 14 and 128 fluid data along with other information from sensors is managed by the controller and updated through the user interface and other remote computing devices).

As for claim 2, Smith teaches. The emergency incident system of claim 1, wherein the emergency incident module, the computing device, the sensor assembly, and the one or more user devices are further configured to display the updated at least one fluid throw to the one or more users (par. 21 user interface to display monitored sensor outputs).

As for claim 3, Smith teaches. The emergency incident system of claim 1, wherein determining the at least one fluid throw includes calculating location coordinates based on the sensed data and the first parameter data (fig. 2; par. 126 is aerial view of the coordinated different sensors managed by the controller which is configured to operate automatically based upon location of fire incident). 

As for claims 5, 15 and 18, Smith teaches. The emergency incident system of claim 3 and corresponding method of claim 10 and another system of claim 16, wherein the at least one fluid throw is a geographic area covered by fire-suppressing fluid (par. 195 geographic area is defined by the system to monitor and protect assets).

As for claim 6, Smith teaches. The emergency incident system of claim 1, wherein the sensor assembly includes at least one selected from the group of a temperature sensor, a humidity sensor, a wind sensor, a location sensor, and combinations thereof (par. 8 In operation, sensors identify flames, changes in temperature, humidity, pressure, wind, solar radiation, soil moisture lightning, etc., When the sensors identify flames, a sudden predetermined rise in air temperature, or imminent fire danger).

As for claims 7, 11, 15, 18 and 19, Smith teaches. The emergency incident system of claim 1 and corresponding method of claim 10 and another system of claim 16, wherein each of the first parameter data and the second parameter data includes at least one selected from the group of a water source, a hose or pipe size, a hose or pipe length, a source distance, a hose or pipe run, a stream or throw reach, a stream or throw reach with additive, a foam additive size, a throw radius, and combinations thereof (par. 125 and 128 hardware environment described that includes common elements known in the art to carry and dispense fluid stream/throw).

As for claims 8, 13 and 16, Smith teaches. The emergency incident system of claim 1 and corresponding method of claim 10 and another system of claim 16, wherein updating the at least one fluid throw based on the sensed data and the second parameter data occurs in real-time or near real-time (par. 8 real-time detection from plurality of sensors to sense fire incident).

As for claims 9, 12 and 20, Smith teaches. The emergency incident system of claim 1 and corresponding method of claim 10 and another system of claim 16, wherein the sensed data includes at least one selected from the group of a temperature data, a humidity data, a wind speed data, a wind direction data, a location data, and combinations thereof (par. 8 In operation, sensors identify flames, changes in temperature, humidity, pressure, wind, solar radiation, soil moisture lightning, etc., When the sensors identify flames, a sudden predetermined rise in air temperature, or imminent fire danger).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of South, John A. et al. (US Pub. 2017/0311131 A1), herein referred to as “South”

Allowable Subject Matter
4.	Claim 4, 14 and 17 are  allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  Smith fails to show user interaction with the aerial view presented on the user interface that allows for a user to draw a boundary which then sets coordinate information to the system to define an area and then assign specific parameters to this area for fire protection system.

As for claims 4, 14 and 17 The emergency incident system of claim 3 and corresponding method of claim 10 and another system of claim 16. Smith does not specifically teach wherein displaying the at least one fluid throw to the one or more users includes displaying a shape defined by the location coordinates on a map; however in the same field of endeavor South does at paragraph 71 the user is able to define shapes on a user interface that displays a map of a monitored geographic location.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine South into Smith because South suggests  conventional systems are unidirectional and cannot provide personalized information and guidelines to individuals affected by an emergency situation, or request and receive information related to the emergency situation from the individuals, particularly on a real-time or near-real-time basis at paragraph 4.

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 12, 2022